Citation Nr: 0213463	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  02-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to determine whether the 
forfeiture of all rights and benefits invoked against the 
appellant under title 38, United States Code, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The appellant in this matter entered active service in 
January 1942, was in an inactive status from April 1942 to 
April 1945 when he returned to military control, and was 
discharged from service in December 1945.

In a rating decision dated in November 1955, the Director of 
the Compensation and Pension Service of the Veterans 
Administration, now the Department of Veterans Affairs (VA), 
determined that the appellant had forfeited all rights, 
claims, and benefits under the laws administered by VA, as 
provided by title 38, United States Code, section 6104(a).  
The appellant appealed the RO's determination to the Board of 
Veterans' Appeals, which in a decision dated in August 1956 
denied the appellant's claim that the forfeiture was 
improper.  

The Board issued another decision on May 13, 1958, which 
continued to determine that the forfeiture of all rights, 
claims, and benefits under the laws administered by VA, as 
provided by title 38, United States Code, was proper.  
Decisions of the Board are final.  The appellant was notified 
of the Board's decision by letter dated May 23, 1958.  

This matter is on appeal to the Board from a May 1999 rating 
decision of the RO in Manila, the Republic of the 
Philippines, which determined that the appellant had not 
submitted new and material evidence to reopen his claim to 
determine whether the forfeiture of all rights, claims, and 
benefits under the laws administered by VA was proper.  The 
appellant filed a timely notice of disagreement, and the RO 
subsequently provided a statement of the case (SOC).  In 
February 2002 the appellant perfected his appeal, and the 
issue was properly certified to the Board.  

The Board notes that the appellant presented for a local 
hearing before a RO Hearing Officer in October 1999; a 
transcript of such is of record.  He requested a Travel Board 
hearing before a Member of the Board in his substantive 
appeal; however, he subsequently withdrew his request in 
correspondence received in April 2002.  


FINDINGS OF FACT

1.  In a decision dated in May 1958, the Board determined 
that the forfeiture of all rights and benefits invoked 
against the appellant under title 38, United States Code, was 
proper.  Decisions of the Board are final.  

2.  Since the May 1958 decision which determined that the 
forfeiture of all rights and benefits invoked against the 
appellant under title 38, United States Code, was proper, the 
appellant has not submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the appellant's claim to determine 
whether the forfeiture of all rights and benefits invoked 
against the appellant under title 38, United States Code, was 
proper may not be reopened.  38 U.S.C.A. §§ 511(a), 5108, 
6103, 7103, 7104(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.901(a), 20.1100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of evidence 
appears to be complete.  By virtue of the SOC provided by the 
RO in January 2001, the appellant has been given notice of 
the information and evidence necessary to substantiate his 
claim.  Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

II.  Discussion

The competent evidence of record contains an AGRD VB Form 
#58, Extract of PA AGO Form 23, dated in April 1945, 
reflecting the chronological record of wounds and illness 
incurred by the claimant (now the appellant herein) between 
December 1941 and that time.  The only illness or injury he 
reported was malaria, in July 1942, and he stated he had 
received no treatment and suffered no permanent disability 
therefrom.  In a December 1945 AGRD VB Form #58, Extract of 
PA AGO Form 23, the appellant stated that he had suffered 
from malaria, dysentery, rheumatism, and bayonet wounds 
inflicted by Japanese soldiers, all in 1942.  

The veteran's service separation examination, in February 
1946, was negative for any complaints, findings, scars, or 
other abnormalities due to wounds or disease.

The RO requested statements from eyewitnesses in support of 
the appellant's claim.  He reported that there were no 
eyewitnesses to his injuries, because the soldier he had been 
tied to during his torture at the hands of Japanese soldiers 
subsequently had died.  Later the appellant submitted 
affidavits from E.G., B.L. and P.M.  The first individual, 
E.G., stated that he had witnessed the appellant being beaten 
with the butt of a gun and wounded with a bayonet on April 9, 
1942.  B.L. and P.M. indicated that they encountered the 
appellant on April 10, 1942, and observed his wounds, which 
he reported at the time were inflicted by Japanese soldiers.  

The RO granted the appellant service connection for residuals 
of his claimed injuries in a rating decision dated in 
September 1951.  The appellant then appealed the ratings 
assigned to his service-connected disabilities to the Board.  
The Board denied his appeal for increased ratings, and 
referred to the RO the propriety of the appellant's 
evaluation for his service-connected scar to the left arm.  
The RO re-evaluated the appellant's ratings, and discovered 
the apparent inconsistency between his April 1945 and 
December 1945 statements regarding his injuries and illnesses 
in service.  

The RO then ordered a field examination to determine when the 
appellant's injuries had actually occurred.  The record 
indicates that the field examiner interviewed the appellant, 
E.G., B.L., and P.M.  During their interviews, E.G., B.L., 
and P.M. retracted their affidavits.  They reported that the 
appellant had prepared the statements and asked them to sign 
them, and that they did so in an effort to help him because 
they believed his report.  

Under 38 U.S.C.A. § 6103(a), whoever knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary shall forfeit all rights, 
claims and benefits under all laws administered by the 
Secretary.  See 38 C.F.R. § 3.901(a).

Based upon the results of the field examination report and 
the inconsistencies in the April 1945 and December 1945 
reports as to injuries and diseases, the RO severed the 
appellant's service connection and discontinued payment of 
benefits.  The RO concluded that the appellant had knowingly 
submitted false statements in support of his claim, and 
determined that forfeiture pursuant to Section 15, Public Law 
No. 2, 73d Congress (now codified as amended at 38 U.S.C.A. 
§ 6103), was proper.  In August 1956, the Board denied the 
appellant's claim to revoke the forfeiture.  

The Board issued another decision on May 13, 1958, in which 
it stated the following:

The record shows that the persons, who executed 
the affidavits submitted by the appellant on 
January 4, 1951, later repudiated their testimony.  
The appellant initially signified that he was 
unable to furnish statements of persons who 
personally witnessed the infliction of wounds upon 
him and that he received no medical treatment from 
a physician.  However, he later furnished 
affidavits by many persons who purportedly 
witnessed the physical punishment imposed upon him 
and also submitted an affidavit by a physician who 
reported treating him about two days after the 
claimed wounds were incurred.

Based upon these findings, the Board continued its prior 
decision that the forfeiture had been proper.  In general, 
decisions of the Board are final as of the date of mailing on 
the face of the decision.  38 C.F.R. § 20.1100.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board further observes that the VCAA, to which reference 
has been made above, contains the following language as to 
reopening claims:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.



VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2002)).  
Clearly, therefore, to whatever extent the VCAA has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The Board is aware of the Court's ruling in Trilles v. West, 
13 Vet. App. 314 (2000) (en banc), that a declaration of 
forfeiture may be revoked upon the presentation of new and 
material evidence or on a finding of clear and unmistakable 
error.  The appellant does not appear to contend, and the 
Board does not find, that there was clear and unmistakable 
error in the May 1958 decision.  We further acknowledge that 
an original forfeiture action is an adversarial process 
initiated by VA, and requires the application of a beyond-a-
reasonable-doubt standard to declare a forfeiture.  See 
Trilles, supra, at 320-22, 326-27.  However, the instant 
appeal is an attempt to reopen a previously final forfeiture 
decision, so the essential issue is whether new and material 
evidence has been proffered to reopen the matter.

Since the Board's May 1958 decision, the appellant has 
submitted additional affidavits of persons who purport to 
have witnessed his mistreatment at the hands of Japanese 
soldiers; copies of records for treatment received since his 
discharge; birth certificates for his children; and a copy of 
an oath taken to the Imperial Japanese Forces.  The Board 
notes that the appellant has also submitted duplicates of his 
service records and the statements of E.G., P.M. and B.L.

In addition, the appellant appeared for a hearing before a 
local Hearing Officer in October 1999.  The appellant 
testified that, while bed-ridden, he was approached by two 
attorneys who falsified the documents presented with his 
initial claim of entitlement to service connection.  He 
indicated that he did not understand the documents he signed 
but that he did so because the attorneys told him they would 
help him get benefits.  The appellant denied ever approaching 
E.G., B.L. or P.M. and asking them to sign affidavits on his 
behalf.  According to the appellant he did not present 
personally to the RO to obtain benefits until 1952.  He also 
denied being interviewed by an RO field examiner in June 
1952.  The appellant stated that he had never received any 
benefits from the VA and that in fact, the first 
correspondence he received was dated in April 1975.  

Such evidence is new, inasmuch as it has not previously been 
considered.  However, in order to be considered new and 
material, not only must the evidence not have been previously 
considered by the agency decision-makers but, it must also 
speak to each element of the claim that was found lacking at 
the time of the previous final denial.  38 C.F.R. § 3.156(a); 
see also Evans v. Brown, supra.  As discussed above, the 
Board's decision was based upon inconsistencies in the 
appellant's statements pertaining to his alleged injuries in 
service, and whether there were any witnesses to such.  
Moreover, at the time of the May 1958 Board decision, E.G., 
B.L. and P.M. had retracted the statements contained in their 
affidavits.  

None of the evidence submitted or identified by the appellant 
since May 1958 addresses the reasons for Board's decision.  
In other words, while he has submitted evidence that was not 
previously considered, he has not proffered any competent 
evidence that is "exculpatory of the [his] misdeeds."  See 
Trilles, supra, at 332.  More specifically, the appellant has 
not submitted any evidence that reconciles his statement to 
the RO that there were no eyewitnesses to his injuries, and 
his subsequent production of affidavits from multiple 
eyewitnesses.  In addition, the appellant has not presented 
any evidence that E.G., B.L. or P.M.'s statements during the 
field interview, in which they recanted their affidavits, 
were false.  

Therefore, and for the reasons discussed above, the Board 
finds that the appellant has not submitted new and material 
evidence to warrant reopening his claim to determine whether 
the forfeiture of all rights and benefits invoked against him 
under title 38, United States Code, was proper.




ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim to determine whether the forfeiture of 
all rights and benefits invoked against the appellant under 
title 38, United States Code, was proper, and the appeal is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

